                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 OMAR SALCEDO,                                        )
 # R17299,                                            )
                                                      )
                         Plaintiff,                   )
                                                      )
 vs.                                                  )   Case No. 19-cv-00283-NJR
                                                      )
 JACQUELINE LASHBROOK,                                )
 GAIL WALLS,                                          )
 JOHN BALDWIN, and                                    )
 IDOC,                                                )
                                                      )
                         Defendants.                  )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Omar Salcedo, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Western Illinois Correctional Center, brings this action for deprivations

of his constitutional rights pursuant to 42 U.S.C. § 1983, which occurred during his time at Menard

Correctional Center (“Menard”). He seeks monetary damages.

       The Court must review the Complaint pursuant to 28 U.S.C. § 1915A. Under

Section 1915A, the Court is required to screen prisoner complaints to filter out non-meritorious

claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous, malicious,

fails to state a claim upon which relief may be granted, or asks for money damages from a

defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At

this juncture, the factual allegations of the pro se complaint are to be liberally construed. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                  1
                                          THE COMPLAINT

       Plaintiff makes the following allegations in the Complaint: Plaintiff is missing three teeth

on the upper right side of his mouth making it difficult for him to chew. Doc. 1, p. 9, 18. He

requested a dental partial for the right upper side of his mouth, and in December 2018, Dr.

Asselmeier, a dentist at Menard, informed Plaintiff that in order to receive a partial, he must first

pay a $125.00 lab fee. Id., p. 7. Plaintiff is indigent and claims that this mandatory fee is contrary

to Illinois state law, which states that indigent inmates are not required to pay for medical needs.

Id. Plaintiff is currently not working and states that he spends the state pay he receives on hygiene

items, paper, and pens and that he does not have enough to make his necessary purchases. Id.,

pp. 7, 9, 17. Plaintiff claims Dr. Asselmeier is acting with prejudice and bias towards him, as an

indigent person, by requiring him to pay a lab fee prior to receiving a dental partial because other

inmates have received medical treatments at outside hospitals and dental partials without having

to pay. Id., pp. 7-8. By requiring him to pay a fee, Dr. Asselmeier is being negligent and

deliberately indifferent to Plaintiff’s serious medical need. Id.

       Plaintiff filed a grievance on December 13, 2018, which was forwarded to Dr. Asselmeier

for review. Id., p. 16. Dr. Asselmeier again refused to grant a dental partial without prior payment.

Id. Plaintiff claims that although he received a response of the denial from a grievance officer, the

officer failed to do his duty by solving Plaintiff’s problem. Id., p. 15.

                                             DISCUSSION

       Based on the allegations in the Complaint, the Court finds it convenient to delineate the

claims in this case into the following three Counts:

       Count 1:        Fourteenth Amendment equal protection claim for discrimination
                       against Plaintiff based on indigency.




                                                   2
         Count 2:         Eighth Amendment claim of deliberate indifference of a serious
                          medical need for requiring a denture lab fee prior to receiving a
                          dental partial.

         Count 3:         Fourteenth amendment procedural due process claim regarding the
                          review of his grievance.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

         For the reasons that follow, the Court finds that Plaintiff’s Complaint, as currently drafted,

fails to state a claim and must be dismissed.

         First, Plaintiff identifies Jacqueline Lashbrook, Gail Walls, John Baldwin, and IDOC as

defendants in the case caption, but he does not describe how they violated his constitutional rights.

In fact, these individuals are not referenced in the statement of claim at all. Federal Rule of Civil

Procedure 8(a)(2) requires “‘a short and plain statement of the claim showing that the pleader is

entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957)). Merely invoking the name of a potential defendant by listing

him or her in the case caption is not sufficient to state a claim against that individual. See Collins

v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Absent any allegations describing what Lashbrook,

Walls, or Baldwin did or failed to do in violation of Plaintiff’s constitutional rights, claims against

these individuals cannot proceed and must be dismissed without prejudice for failure to state a

claim.



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
       Further, Counts 1 through 3 against IDOC must be dismissed because as a state government

agency, it is immune from suit under Section 1983. The Supreme Court has held that “neither a

State nor its officials acting in their official capacities are ‘persons’ under § 1983.” Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989). See also Wynn v. Southward, 251 F.3d 588, 592 (7th

Cir. 2001) (Eleventh Amendment bars suits against states in federal court for money damages);

Billman v. Ind. Dep’t of Corr., 56 F.3d 785, 788 (7th Cir. 1995) (state Department of Corrections

is immune from suit by virtue of Eleventh Amendment); Hughes v. Joliet Corr. Ctr., 931 F.2d 425,

427 (7th Cir. 1991) (same); Santiago v. Lane, 894 F.2d 218, 220 n. 3 (7th Cir. 1990) (same). Thus,

any claims against IDOC are dismissed with prejudice.

       In the Complaint, Plaintiff directs allegations against Dr. Asselmeier and the grievance

officer. But neither of these individuals is listed in the case caption. The Court will not treat

individuals not listed in the caption as defendants, and any claims against them are considered

dismissed without prejudice. See Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (to

be properly considered a party a defendant must be “specif[ied] in the caption”).

       In light of these deficiencies, Plaintiff’s Complaint does not survive preliminary review

and shall be dismissed. If he wishes to pursue his claims, Plaintiff must file an amended complaint

describing how Lashbrook, Walls, and Baldwin violated his rights, keeping in mind that in Section

1983 actions, there is no supervisory liability. To be held individually liable a defendant must be

“‘personally responsible for the deprivation of a constitutional right.’” Sanville v. McCaughtry,

266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th Cir.

2001)). He should explain what each defendant did or failed to do, in response. Additionally, if he

wishes to pursue claims against Dr. Asselmeier and John Doe Grievance Counselor, they too

should be listed in the case caption.



                                                  4
                                        DISPOSITION

       IT IS ORDERED that the Complaint (including Counts 1, 2, and 3) is DISMISSED

without prejudice against LASHBROOK, WALLS, and BALDWIN for failure to state a claim

for relief. The Complaint is DISMISSED with prejudice as to IDOC.

       IT IS ORDERED that Defendants LASHBROOK, WALLS, BALDWIN, and IDOC

are DISMISSED from the action.

       Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before June 19,

2019. Should Plaintiff fail to file a First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed with prejudice for

failure to comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of Plaintiff’s three allotted

“strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “First Amended Complaint,” and he should use the

case number for this action (No. 19-cv-00283-NJR). To enable Plaintiff to comply with this Order,

the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The First

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was



                                                  5
incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: May 16, 2019

                                                      __________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 6
